MEHL/HJ.C.M/02/01/2020 REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE Unité * Travail * Progrès

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

DIRECTION DEPARTEMENTALE DE
L'ECONOMIE FORESTIERE DU NIARI

N° 005 /MEF/DGEF/DDEFN-SF. if

AUTORISATION DE COUPE ANNUELLE 2020 ACCORDEE
A LA SOCIETE ASIA-CONGO INDUSTRIES
UFE-MASSANGA

 ———————————_—_———————————

Le Directeur Départemental de l'Economie Forestière du Niari;

* Vu la constitution du 06 novembre 2015;

*. Vü la loi n° 16-2000 du 20 novembre 2000, portant Code Forestier ;

* Vu la loi n°14-2009 du 30 décembre 2009 modifiant certaines dispositions de la
loi 16-2000 du 20 novembre 2000 portant code forestier ;

* Vu le décret n° 2002-437 du 31 décembre 2002, fixant les conditions de gestion
et de l’utilisation des forêts ;

° Vu le décret n°2017-371 du 21 août 2017 portant nomination du 1° Ministre
chef du Gouvernement ;

° Vu le décret n°2017-373 du 22 août 2017, portant nomination des membres
du Gouvernement ;

° Vu l'arrêté n°512/MEFE/CAB du 20 janvier 2006, portant approbation de ia
convention d'aménagement et de transformation n°01/MEFE/ CAB/DGEF du 20
janvier 2006, signée entre le Gouvernement du Congo et la société Asia Congo
Industries ;

e Vu l'avenant n°3/MDDEFE/CAB/DGEF du 19 mars 2010 à la convention
d'aménagement et de transformation n°1/MEFE/CAB/DGEF du 20 janvier 2006,
conclue entre la République du Congo et la société Asia-Congo Industries ;

° Vu le deuxième avenant n°1/MEFDD/CAB/DGEF du 22 février 2013 à la
convention d'aménagement et de transformation n°1/MEFE/CAB/DGEF du 20
janvier 2006 conclue entre la République du Congo et la société Asia-Congo
Industries SARL;

* Vu l'arrêté n° 8516/MEFE/CAB du 23 décembre 2005, portant création et
définition des unités forestières d'aménagement du secteur forestier sud et
précisant les modalités de leur gestion et de leur exploitation ;

« Vu l'arrêté n° 2694/MEFE/CAB du 24 mars 2006, fixant les voiumes moyens
exploitables des arbres des essences de bois d'œuvre ;

°_ Vu l'arrêté n°12884/MEF/CAB du 19 juillet 2019, portant création et définition des
unités forestières d'exploitation de la zone II Niari dans le secteur forestier Sud ;

c

(l
Vu l'arrêté n°10822/MDDEFE-CAB du 06 novembre 2009, portant modification de
l'arrêté 2695/MEFE/CAB du 24 mars 2006, portant création et définition des
unités forestières d'exploitation de la zone II Niari dans le secteur forestier Sud F

Vu l'arrêté n°710/MDDEFE/CAB du 15 février 2010 portant modification de
l'arrêté 2695/MEFE/CAB du 24 mars 2006 portant création et définition des
unités forestières d'exploitation de la zone II Niari dans le secteur forestier sud E

Vu l'arrêté n°81/MEFDD/CAB du 28 janvier 2013 portant modification de l'arrêté
n°2695/MEFE/CAB du 24 mars 2006 portant création et définition des unités
forestières d'exploitation de la zone II Niari dans le secteur forestier Sud.

Vu l'arrêté n° 5408/MEF/MEFB du 21 Août 2007, fixant les superficies utiles à
prendre en considération pour le calcul de la taxe de superficie ;

Vu l'arrêté n°19.571 du 10 novembre 2014 déterminant les zones fiscales de
production de bois pour l'application des valeurs Free ON Truck, FOT ;

Vu l'arrêté 22.717 du 19 décembre 2014 fixant les valeurs Free ON Board, FOB,
pour là détermination des valeurs Free Truck, FOT, pour le calcul de la taxe
d'abattage des bois en grumes et de la taxe à l'exportation des bois ;

Vu l'arrêté n°22718 du 19 décembre 2014 fixant les taux de la taxe à l'exportation
des bois en grumes issus des forêts naturelles.

Vu l'arrêté n°23.444 du 31 décembre 2014 fixant les valeurs Free ON Truck, FOT,
pour le calcul de la taxe d’abattage et de la taxe à l'exportation des bois ;

Vu l'arrêté n° 22.719 du 13 mars 2015 fixant le taux de la taxe d'abattage des
bois issus des forêts naturelles ;

Vu l'arrêté n°6509/MEFPPPI/MEFDD du 13 mars 2015 fixant les taux de la taxe à
l'exportation de bois transformés issus des forêts naturelles ou de plantations ;

Vu la lettre n°00785/MEF/DGEF/DF-SIAF du 09 août 2018, demandant à la société
de se conformer aux prescriptions du plan d'aménagement de l'UFE-Massanga au
titre de l'année 2019 :

Vu la circulaire n°0816/MEF/CAB/DGEF du 24 décembre 2018, reprécisant
conformément aux dispositions de l’article 2 de l'arrêté 22719/MEFDD/
CAB/DGEF du 19 décembre 2014, le taux de la taxe d'abattage de bois en
grumes issu des forêts naturelles de 6% de la valeur FOT au titre de l’année
2019.

Vu la note de service n°000263/MEF/CAB/DGEF du 11 février 2009, autorisant
jusqu'à nouvel ordre, dérogatoirement aux dispositions de l'article 94 de la loi
n°16-2000 du 20 novembre 2000 portant code forestier, le paiement provisoire
de la taxe d'abattage sur la production réalisée mensuellement à base des états
de production ;

Vu la lettre n°74/ACI/DG/CKS/ADG/CL/19 du 28 septembre 2019, faisant foi de
demande d'approbation de la coupe annuelle 2020 formulée par la Société Asia
Congo Industries dans l'UFE-Massanga ;

Vu le rapport de mission de vérification de !a Coupe annuelle 2020, présenté par
les services techniques de la Direction Départementale de l'Economie Forestière

du Niari. 4
AUTORISE

Article 1”: La Société Asia Congo Industries à entreprendre les travaux

d'exploitation forestière dans l'assiette annuelle de coupe 2020, d’une superficie de
9.691 hectares, située dans l'UFE-Massanga.

L'exploitation porte sur 14.038 pieds de bois divers, pour un volume-fûts
prévisionnel de 99543,37 m° et correspondant à une taxe d'abattage prévisionnelle
de Six cent quatre vingt huit millions six cent vingt sept mille sept cent soixante
quatorze (688.627.774) Francs CFA.

Caractéristiques de la coupe annuelle

Essences Nombre | Volume Volume fûts Tara eu Taxe d'abattage |
objectifs de pieds Moyen/ Prévisionnel/ dé (FCFA)' Prévisionnelle
pied {m°) _(F.CFA)
Dibétou 22 7.949 174,878 3232 565.206
Movingui  |242 6,240 1.510,08 4.806 7.257.444
Okan | 12 8,723 104,676 9.670 1.012.217
Okoumé 12/5250 7187 90.017,175 7.168 645.243.110
Padouk 128 16,621 847,488 15.237 12.913.175
Pao-rose i 3,185 3,185 14.352 45.711
Tali 16 216] 44,496 8.292 368.961
Total 1 12.936 |- 92.701,978| - 667.405.824
Essences de promotion
Aïélé 202 7,637 1.542,674 3.075 4.743.723
|Angueuk 10 5,856 58,56 3.075 180.072
[Bahia 2 6,666 46,662 2.862 133.547
| Dabéma 776 5,608 4351/8088 3.075 13.381.810
Essessang |1 | 6,94 GE 3 075) 21541
Essia 1 5,604 | 5,604 3.075 17.282
Ilomba 53 8,628 | 457,284 3.525 1.611.926
Lati 42 7,526 316,092 3.075 971.983
Niové 3 3,944 11,832 3.569 42.228
Oboto 3 6,940 20,82 3.075 64.022
| Olon 3 5,908 17,724 2.115 37.486
Ozigo 1 5,392 592 3.075 16.580
Total 2 1.102 |- 6.841,392 = 21.221.950
T.G | 14.038 |- Î 99.543,37 ] 688.627.774 |

Article 2 : L'assiette annuelle de coupe sur laquelle porte la présente autorisation
est délimitée ainsi qu'il suit :

Le point d'origine 0, confondu au point À, de coordonnées géographiques

02°0202.4" Sud ; 12°42°59,6" Est, est situé sur l'intersection du layon secondaire
Ls 61 avec le layon principale LpY”. 11

vai
Au Sud : De ce point vers l'Est, sur une distance de 500 mètres environ, on suit le
layon principal LpY' jusqu'à son intersection avec le layon secondaire Ls 62 point B,
de coordonnées géographiques 02°02'02.5" S ; 012°43'15.7"E. Du point B en
direction du Sud, on suit le layon secondaire Ls 62 sur une distance de 1,6 km
environ point C de coordonnées géographiques 02°0254.5"S ; 012°43'15.7"E.

De ce point vers l'Est sur une distance de 250m environ, jusqu'à la rivière Bakoussa
point D de coordonnées géographiques 02°02/54.5"S ; 012°43'15.7"E

Du point D en direction de l'Est on suit le cours d'eau de la rivière Bakoussou
jusqu'à son intersection avec le layon secondaire LS69, point E de coordonnées
géographiques 02°03'43.7"S ; 01245'08.9"E. ï

De ce point vers le Nord on suit le layon secondaire LS 69 sur une distance de
1,4km environ, jusqu'à son intersection avec le layon principal LpW', point F de
coordonnées géographiques 02°03'07.7"S ; 012°45'08.9"E.

De ce point vers l'Est on Suit le LPW’ sur une distance de 3,5 km jusqu'à son
intersection avec le layon secondaire LS76, point G de coordonnées géographiques
02°03'07.9" S ; 012°47'02.1"E.

Du point G en direction du Sud sur une distance de 4km environ, on suit le layon
secondaire LS76 jusqu'à son intersection avec le layon principal LPS’, point H de
coordonnées géographiques 02°05/18.1" S ; 012°47'01.9"E.

De ce point vers l'Est on suit le layon principal LPS" jusqu'à son intersection avec le
Jayon secondaire LS83, point I de coordonnées géographiques 02051828;
012°48'55.1"E.

Du point I vers le Nord sur une distance de 2.5km environ, jusqu'à son intersection
avec la rivière non dénommée, point J, de coordonnées géographiques 02°0404.3"
S ; 012°48'55.2"E.

Du point J, vers l'Est on suit le cours de la rivière non dénommée jusqu'à son
intersection avec le layon secondaire LS86, point K de coordonnées géographiques
02°04’24,1" S ; 012°49'43.7"E.

Du point K vers le Nord sur une distance de 1,3km environ, on suit le layon
secondaire LS86 jusqu'à son intersection avec une rivière non dénommée, point L,
de coordonnées géographiques 02°03'41.8"S ; 012°49'43.8"E.

Du point L vers l'Est on suit le cours de la rivière non dénommée jusqu'à son
intersection avec la rivière Louessé, point M, de coordonnées géographiques
02°03'48.5" S ; 012°50'26.5"E.

A l'Est et au Nord-Est : du point M en direction du Nord, on suit le cours de la
rivière Louessé en amont jusqu'à son confluent avec la rivière Bongo, point N, de
coordonnées géographiques 01°59'18.8” Sud ; 012°44/50.6" Est. 1
Du point N en direction de l'Ouest, on suit le cours de la rivière Bongo jusqu'à son
intersection avec une rivière non dénommée, point O0 de coordonnées
géographiques 01°59‘04.4" Sud ; 012°44‘05.2" Est.

Du point O vers l'Est, on suit le cours d'une rivière non dénommée jusqu'à son
intersection avec le layon secondaire LS61, point P de coordonnées géographiques
02°00'12.1" Sud ; 012°42'59,7" Est.

A l'Ouest : du point P vers le Sud, sur une distance de 3,4 km environ on suit le
layon secondaire LS61 jusqu'à son intersection avec le layon principal LPY', point A
confondu au point d’origine O, bouclant ainsi le polygone de l'assiette annuelle de
coupe n°1 de l'UFP; de l'UFE Massanga.

Article 3 : La taxe d'abattage se calcule sur la base du volume-fûts réalisé par mois.

Article 4 : La société Asia Congo Industries.est tenue de fournir mensuellement à
la Direction Départementale de l'Economie Forestière du Niari, avant le 15 du mois
suivant, un état de production du mois écoulé.

Article 5: 85% de la production des bois en grumes soit 63.459 m° seront
transformés au complexe industriel d’Asia-Congo de Matsendé et 15% de la même
production soit 11.199 m° seront autorisés à l'exportation.

Article 6: La société Asia Congo Industries demeure soumise au respect des
dispositions de la législation et de la réglementation forestières en vigueur.

Article 7 : Les services techniques de la Direction Départementale de l'Economie
Forestière du Niari sont tenus de veiller à l'application stricte des présentes

dispositions en s'assurant que les activités s'effectuent conformément aux règles
d'exploitation.

Article 8 : La présente autorisation de coupe, qui prend effet à compter de la date
de signature, est valable jusqu'au 31 décembre 2020.

Fait à Dolisie, le 02 janvier 2020

Le Directeur Départemental,

AMPLIATIONS: Charles IPARI —
MEF/CAB

Asia Congo Ind.
Archives
